Citation Nr: 0123953	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from July 1973 to July 1976.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA), Regional 
Office (RO) in which service connection for hepatitis, 
including hepatitis C was denied.  At the July 2001 Travel 
Board hearing the veteran and his representative agreed that 
the issue on appeal was entitlement to service connection for 
hepatitis C.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the February 2000 rating decision, the June 2000 
statement of the case (SOC) as well as the June 1999, October 
1999, November 1999 and May 2001 RO letters.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The VA examined the veteran in July 1999 and January 
2000.  

4.  There is competent medical evidence that the veteran's 
current hepatitis C was not related to his diagnosis of 
hepatitis A in service.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The February 2000 rating decision, the June 2000 
SOC as well as the June 1999, October 1999, November 1999 and 
May 2001 RO letters informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC and RO letters informed the veteran 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in July 1999 and January 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hepatitis C is not 
warranted.  Service medical records do not show that the 
veteran was treated for hepatitis C, rather he was seen for 
viral hepatitis type A in July 1975.  

VA outpatient treatment records, dated August 1996 to May 
1999, show that the veteran was seen for hepatitis C.  At the 
July 1999 VA examination the impression was chronic hepatitis 
C.  The veteran testified, at the July 2001, Travel Board 
hearing that he never in his lifetime used intravenous drugs.  
He stated that an infectious disease physician and another 
physician at the VA Medical Center (VAMC) in Jackson, 
Mississippi, told him that the hepatitis lay dormant in his 
system for many years.  

The January 2000 VA examiner, after review of the claims 
folder, including the service medical records, opined that 
the veteran's hepatitis C was not related to his inservice 
hepatitis A.  The examiner indicated that the mode of 
transmission of hepatitis A and hepatitis C were altogether 
different.  Oral and fecal pathways transmitted Hepatitis A, 
whereas hepatitis C was a blood-borne pathogen.  Therefore, 
it is found that the preponderance of the evidence is against 
the veteran's claim of service connection for hepatitis C.  


ORDER

Service connection for hepatitis C is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

